Per Curiam.
An official referee has found the respondent guilty of converting the sums of $595 and $25, received by him on behalf of his client. Full restitution has been made by the respondent. Because of that fact and other mitigating circumstances, the respondent is suspended for six months with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin; P. J., Townley, Glennon, Cohn and Callahan, JJ.
’ Respondent suspended for six months.